department of the treasury internal_revenue_service washington d c contact person identification_number telephone number t eo b2 employer_identification_number tax exempt and government entities date sep uniform issue code dear applicant this letter is in reply to the letter from your authorized representative dated date in which you requested rulings with respect to the tax consequences of your proposed construction and operation of an 18-hole golf course facility you are an organization that is exempt from federal_income_tax under sec_501 of the internal_revenue_code as an organization described in sec_501 our records show that your status as a public charity rather than a private_foundation has not been officially determined but that your principal activity is the operation of a school you state that you are a residential schoo that is designed to rehabilitate court-referred juvenile males and all candidates for admission must first be referred by juvenile court or other appropriate social service agencies a typical profile of a juvenile male referred and accepted by you would be a group oriented socialized delinquent from a low-income often single-parent household located in an economically depressed neighborhood who is without severe psychological and emotional problems your philosophy is predicated upon the basic principles that your students have great personal endowment and have unlimited potential to learn and grow and that although they may have done bad things they are not intrinsically bad boys accordingly you promulgate two basic mandates for your students to change behavior from anti-social to pro-social and to develop life skills that will help sustain this change in behavior in order to accomplish these mandates your comprehensive educational program encompasses extensive instruction in three critical areas pro-social behaviors academic skills and vocational skills you believe that successful education in all these areas is the key to successful rehabilitation and the primary deterrent to further involvement in the court system your vocational education and career development department ved performs the vocational assessment and training of all your students and works with other departments for subsequent placement of each student your vocational program includes numerous separate vocational areas each designed to help rehabilitate adjudicated youth by reinforcing pro-social -behaviors and teaching job skills applicable to today’s employment marketplace diy ved vocationally evaluates each student upon his matriculation at your school you state that for example ved evaluates aptitudes such as computer skills eye-hand-foot coordination verbal aptitude motor coordination writing skills math skills manual dexterity and prior work experience if any you state that in addition to receiving a comprehensive evaluation of his skills each student also visits all of your vocational shops in order for him to determine and express his vocational training preferences each student chooses his first three preferences for vocational shop placement and ved places each student in a particular vocational area by matching that student’s preferences with the student’s previously evaluated skill set you currently offer vocational training in the following areas art and design audio recording and engineering auto body repair automotive technology barbering ceramics graphic arts and offset printing journalism mechanical and architectural drafting opticianry photography radio broadcasting residential carpentry retail management video production weiding and golf course maintenance you state that in each vocational training program students experience vocational education through real life work situations that not only teach vocational life skills but also foster pro-social behaviors the vocational instruction provides each student with a comprehensive vocational training program that is designed to prepare that individual with both the pro-social behaviors as well as the vocational life skills necessary for employment in a related field upon completion of the particular vocational program you state that your operational vocational shops excluding golf course maintenance are all at capacity and accordingly your vocational programs have had a waiting list of six months or longer for hands-on experience you seek to reduce this lag time between admission and commencement of vocational training you state that the golf course maintenance vocational program when fully operational will provide a minimum of additional slots for the hands-on vocational training that students will need in order to acquire the marketable vocational skilis and the pro-social behaviors that are crucial to obtain employment in the golf industry the recently constructed golf course teaching facility on your grounds is adjacent to the campus where the students reside you state that the primary goal of the golf course maintenance vocational program is to rehabilitate the adjudicated students by preparing them for future employment in the golf industry through reinforcing pro-social behaviors and training them in all aspects of maintaining a regulation-size golf course facility in addition to the hands-on training students are taught in the classroom the complementary academic skills needed to master job skills the vocational instructors teach the computer science aspects of golf course management which include tee time reservations golfer’s handicap system purchasing of supplies inventory irrigation and fertigation you state that the students’ academic studies also include mathematics and basic chemistry along with communications and public relations skills you state that although the main focus of this vocational training program is golf house operations and turf management students who receive this training will also be prepared for employment outside the golf course industry such as spray technology landscaping irrigation technology arborist management farming retail management and industries relating to pro shop functions your golf maintenance training program is directed by two of your instructors the lead instructor responsible for the golf house operations aspect of the program has aiso been the coach of your student golf team for years and the lead instructor responsible for the turf management’ aspects of the program has an undergraduate degree in turf management you state that unlike most public and private golf courses you do not employ a goif pro there will be no golf instructional packages for sale to the general_public and there will be no employees at the golf course facility other than the vocational instructors once the program is fully operational the entire facility will be maintained by your golf maintenance students who will perform all work in their training capacity in conjunction with and under the supervision and direction of vocational instructors you state that the vocational instructors will teach and train the students in the various components of golf course maintenance including instructor positions in agronomy maintenance techniques spray and irrigation technology turf mechanics turf management and golf house operations as with all of the vocational programs the students will be paid only a de_minimis stipend on the days that they actually practice their golf course maintenance skills through hands-on work on the course under the supervision and direction of the vocational instructors you state that as with all your vocational education training this program is designed to be completed by a student in approximately twelve months and consistent with your policy of employing only vocational instructors at the golf course no student will stay on as an entry level employee at the golf course after the completion of his training when a student completes the training program your placement department will assist him with finding employment in or near his home location at a regulation size golf course your golf maintenance-training program is conducted on a new regulation size teaching lab-facility that includes an 18-hole golf course and warm-up area the putting green and driving range to be used by golf course players your golf team and in your intramural activities you state that a regulation golf course facility provides an opportunity for you to teach and develop job skills ranging from grounds maintenance to golf house operations course maintenance irrigation turf equipment maintenance and golf cart maintenance management strategies and demands vary from smail courses to regulation size 18-hole facilities you state that an 18-hole course provides a realistic true to life environment for instruction that allows the students to actively learn and practice the skills applicable to the total operation of a golf course you also state that it is imperative that students have an actual laboratory for study and practice learning to maintain a regulation size 18-hole facility renders the students significantly more attractive to potential employers who generally require regulation size golf course maintenance experience similarly many secondary schools in turf management require comprehensive regulation size ie 18-hole golf course maintenance experience as an entrance prerequisite finally you state that fewer than holes would provide significantly fewer available training stots for vocational studies and that a golf course that is not regulation size less than holes may not attract significant course use you state that your golf course facility will be open to the public in order to accomplish your two basic mandates for your students generating significant actual play of the course is critical in order to provide the students with a facility that consistently needs the variety of maintenance techniques that are taught in the program ie the development of life skills in addition use of the course by the general_public provides for the interaction that is essential for the development of the pro-social skills in the students in order to teach the variety of skills associated with tournament play your facility is available for high school and collegiate golf tournaments and charitable golfing events but is not available for rental for traditional outside events such as weddings banquets or business meetings you state that your greens fees are competitively priced with other public golf sites in your area you state that although public golf courses generally do not close their golf sites for vocational training the uniqueness of your golf course will allow you to close the course regularly to teach the students the specific turf management skills during daylight hours students will practice accommodating requests for starting times in a manner that allows for uninterrupted play and alleviates community concerns regarding traffic control students will generate tee sheets to be used by the starter a student in training to further facilitate the spacing of play your tee time systems will create limited play at the golf site although most public courses have starting times every seven to ten minutes to generate maximum profits your course currently generates tee times approximately minutes apart you state that the longer tee time spacing will reduce the percentage of golfers at your course on any given day by to compared to other public courses in the area accordingly you plan to do only minimal advertising of the course if any however you state that the limited number of golfers will create a realistic environment necessary to teach the students how to maintain and manage the golf site eg sufficient actual use of the course to necessitate many of the turf management applications and will also create just enough public involvement to teach the students pro-social interaction skills this limited number of golfers will create a true to life experience for on the job training therefore you believe that the limited number of golfers will allow for sufficient play of the course that is necessary to fulfill both the vocational and socialization objectives of the program because your students all attend the school by virtue of _ court adjudication members of the public will not goif with the students on a regular basis however students may team with vocational instructors and members of the general_public for occasional tournament play such as a charitable benefit golf event you state that a golf course maintenance facility is utilized for storage of golf carts and turf- grass maintenance equipment in addition this building houses the classrooms for student instruction including the computer science aspects of golf course management as well as a mechanical shop area for maintaining all course equipment also included in the facility is a student-run alcohol-free snack bar with a limited menu of sandwiches and short order grill items and a student-run pro-shop with a limited line of golf articles such as tees balls gloves and rental of carts and clubs eg only those articles conceivably necessary for purchase on the day of play this allows students to receive instruction related to the management of these activities including sales and purchasing of food and golf items inventory control and handling of cash receipts you also state that for the past years you have had an interscholastic student golf team in your athletic program your team’s practice course which was also utilized as your home course was located approximately miles from your campus your state interscholastic athletic association matches are required to be played on an 18-hole course and you are a member of that association accordingly your new regulation-size facility will also serve as the home course for your golf team for both practice and matches sec_501 of the code provides for exemption from federal_income_tax of organizations organized and operated exclusively for charitable scientific or educational_purposes provided no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual a offs a 20015106i sec_1_501_c_3_-1 of the income_tax regulations provides that the term educational as used in sec_501 of the code relates to the instruction or training of the individual for the purpose of improving or developing his capabilities sec_511 of the code imposes a tax on the unrelated_business_taxable_income of organizations described in sec_501 sec_512 of the code defines the term unrelated_business_taxable_income as the gross_income derived by any organization from any unrelated_trade_or_business regularly carried on by it less certain allowable deductions and modifications sec_513 of the code defines the term unrelated_trade_or_business as any trade_or_business the conduct of which is not substantially related aside from the need of such organization for income or funds or the use it makes of the profits derived to the exercise or performance by such organization of the function constituting the basis of its exemption sec_1_513-1 of the regulations provides that trade_or_business is related to exempt purposes in the relevant sense only where the conduct of the business activities has causal relationship to the achievement of exempt purposes and it is substantially related only if the causal relationship is a substantial one the regulation continues that for the conduct of trade_or_business from which a particular amount of gross_income is derived to be substantially related to purposes for which exemption is granted the production or distribution of the goods or the performance of the services from which the gross_income is derived must contribute importantly to the accomplishment of those purposes revrul_73_127 1973_1_cb_221 holds that an organization that operates a cut-rate retail grocery store in a poverty area and allocates four percent of its earnings for use in a job training program for the hard-core unemployed does not qualify for recognition of exemption under sec_501 of the code revrul_73_128 1973_1_cb_222 holds that an organization that manufactures and selis a line of toy products as part of its education and vocational training program for the unemployed and the under-employed qualifies for recognition of exemption under sec_501 of the code revrul_75_472 1975_2_cb_208 describes a halfway house facility that provided room board therapy and counseling for persons discharged from alcohol treatment centers after receiving short-term intensive care for alcoholism as part of its program the organization operated a furniture shop to provide transitional employment for residents of the halfway house the revenue_ruling concludes that the operation of the work shop was not the conduct of unrelated_trade_or_business within the meaning of sec_513 of the code explaining that the operation of the work shop in the manner described affords the residents gainful employment and enables them to develop the ability to cope with emotional problems and thus contributes importantly to the organization's exempt purposes revrul_76_94 1976_1_cb_171 holds that the income from a retail grocery outlet operated as part of a therapeutic program for emotionally disturbed adolescents was exempt an from unrelated_business_income_tax the business activity contributed importantly to the exempt purposes of the psychiatric treatment program because operating the shop enabled troubled teenagers to become involved with society to assume responsibility and to exercise business judgment all of which contributed to their emotional rehabilitation and reintegration into the community the business activity based on the facts and circumstances was operated on a scale no larger than reasonably necessary to accomplish the exempt_function pursuant to sec_1_513-1 of the regulations there are three elements that must be present in determining whether amounts received by an exempt_organization constitute unrelated_business_taxable_income under sec_512 of the code first the income must be from a trade_or_business second the trade_or_business must be regularly carried on and third the trade_or_business must not be substantially related to the organization’s exempt_purpose or function in this case operating an 18-hole golf course is a trade_or_business under sec_513 of the code as it is an activity carried on for the production_of_income from the sale_of_goods or the performance of services also the operation of the golf course will clearly constitute a regularly carried on activity within the meaning of sec_512 thus the available information indicates the first two elements trade_or_business and regularly carried on are present the remaining issue is whether the operation of the golf course is substantially related to your exempt_purpose as required by sec_513 to determine whether the operation of a golf course by an organization described in sec_501 of the code is substantially related to its exempt_purpose it is necessary to ascertain the organization's primary purpose in conducting such an activity where the primary purpose behind operating a golf course is to further the organization’s exempt educational purpose such an activity meets the substantially related test and income earned therefrom is not subject_to the tax imposed under sec_511 itis only where the primary purpose behind operating a golf course is unrelated to an exempt_purpose that amounts derived from conducting this activity are subject_to tax thus it is necessary to examine the nature scope and motivation for operating a golf course in making a determination as to whether there is a connection between the activity and the accomplishment of an exempt_purpose in accordance with sec_1_513-1 of the regulations in each case such a determination depends upon the facts and circumstances involved here the nature of the educational program you provide to the juveniles who are referred to you consists of vocational education and career development your vocational program includes a wide variety of vocational areas such as printing auto body repair and weiding all of which provide real work situations like your other vocational areas the golf course program is designed to heip rehabilitate the students by preparing them for future employment in the golf industry and possibly outside the golf industry in areas such as landscaping irrigation technology and retail management although your golf course is regulation size and open to the public there are facts that distinguish your golf course operation from that of a regular commercial course your distinguishing features include the absence of a golf pro the lack of golf instructional packages for the public no employees other than instructors maintenance performed only by students who receive a small stipend closing of the facility for periodic -t- instruction limited play through longer tee time spacing and minimal advertising of the course if any from the facts you have presented as outlined above it is clear that your golf course program is a part of your exempt vocational training program and is not being operated ona scale larger than necessary to accomplish your exempt educational purpose like the organizations discussed in rev ruls and all supra your operation of a golf course in the manner described contributes importantly to the accomplishment of your exempt_purpose in accordance with sec_1_513-1 of the regulations revrul_73_127 supra is distinguishable as the organization described therein operated its grocery store on a scale larger than reasonably necessary for the performance of its training program and such activity did not in fact serve solely as a vehicle for carrying out the training program accordingly based on the facts and information submitted and the representations made we rule that the construction and operation of the 18-hole golf course facility and related snack bar and pro-shop in conjunction with your golf course maintenance vocational program is substantially related to your exempt_purpose within the meaning of sec_513 of the _code and the income therefrom is not subject_to unrelated_business_income_tax under sec_511 of the code this ruling is based on the understanding that there will be no material changes in the facts upon which it is based any such change should be reported to the ohio tax exempt and government entities te_ge customer service office because it could help resolve questions concerning your federal_income_tax status this ruling should be kept in your permanent records a copy of this ruling is being forwarded to the ohio te_ge customer service office except as we have specifically ruled above we express no opinion as to the federal_income_tax consequences of the transactions described above under any other provision of the code this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited as precedent if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this jetter sincerely yours igned perron he berkavshy terrell m berkovsky manager exempt_organizations technical group
